                                                                                                                                                       1   JASON M. SHERMAN, ESQ. (SBN 245190)
                                                                                                                                                           jason@jsl-law.com
                                                                                                                                                       2   KRISTEN M. CAPRINO, ESQ. (SBN 306815)
                                                                                                                                                           kristen@jsl-law.com
                                                                                                                                                       3   JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                       4   Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                       5   Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                       6   Facsimile: (916) 921-0247
                                                                                                                                                       7   Attorneys for DEFENDANTS:
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL DISTRICT and JANE SHAMIEH
                                                                                                                                                       8
                                                                                                                                                       9                                 UNITED STATES DISTRICT COURT
                                                                                                                                                      10                                EASTERN DISTRICT OF CALIFORNIA
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   I.V., a minor by and through her Guardian ad )     CASE NO. 2:19-cv-000273-KJM-DB
                                                                                                                                                           Litem RON V..                                )
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13                                                )     STIPULATION AND ORDER RE:
                                                                                                                                                                                                        )     EXTENSION OF TIME FOR
                                                                                                                                                      14           Plaintiff,                           )     DEFENDANTS VACAVILLE UNIFIED
                                                                                                                                                                                                        )     SCHOOL DISTRICT AND JANE
                                                                                                                                                      15                                                )     SHAMIEH TO ANSWER THE FIRST
                                                                                                                                                           v.                                           )     AMENDED COMPLAINT
                                                                                                                                                      16                                                )
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL                     )
                                                                                                                                                      17   DISTRICT, a public entity; JANE SHAMIEH, )         Complaint Filed:     February 13, 2019
                                                                                                                                                           an individual; KIM KLOPSON, an individual, )
                                                                                                                                                      18   and DOES 1 through 50, inclusive,            )     Trial Date:          None Set
                                                                                                                                                                                                        )
                                                                                                                                                      19                                                )
                                                                                                                                                                   Defendants.                          )
                                                                                                                                                      20                                                )
                                                                                                                                                                                                        )
                                                                                                                                                      21
                                                                                                                                                      22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff I.V.
                                                                                                                                                      23   (“Plaintiff”) and Defendant VACAVILLE UNIFIED SCHOOL DISTRICT (“District”) and
                                                                                                                                                      24   JANE SHAMIEH (“Defendants”), pursuant to Local Rules 137, 143, and 144, that Defendants
                                                                                                                                                      25   should be granted an extension of time to file an answer to Plaintiff’s First Amended Complaint
                                                                                                                                                      26   for the following reasons:
                                                                                                                                                      27          Defendants intend to file a Motion to Dismiss to Plaintiff’s First Amended Complaint.
                                                                                                                                                      28   Pursuant to Federal Rule of Civil Procedure Rule 15(a)(3), an Answer would be due to be filed


                                                                                                                                                                                                          1
                                                                                                                                                           STIPULATION AND ORDER RE: EXTENSION OF TIME FOR DEFENDANTS VACAVILLE UNIFIED
                                                                                                                                                             SCHOOL DISTRICT AND JANE SHAMIEH TO ANSWER THE FIRST AMENDED COMPLAINT
                                                                                                                                                       1   concurrently with Defendants’ Motion to Dismiss. As such, filing an Answer prior to or
                                                                                                                                                       2   concurrently with the Motion to Dismiss could result in a waste of time and resources. No
                                                                                                                                                       3   previous extensions of time have been sought.
                                                                                                                                                       4          The parties therefore agree and stipulate that Defendants should be granted an extension
                                                                                                                                                       5   to file an Answer to the First Amended Complaint to a period of time to be set forth by the Court
                                                                                                                                                       6   in its ruling on the Motion to Dismiss.
                                                                                                                                                       7
                                                                                                                                                       8   Dated: May 21, 2019                           JOHNSON SCHACHTER & LEWIS
                                                                                                                                                                                                         A Professional Law Corporation
                                                                                                                                                       9
                                                                                                                                                      10
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11                                                 /s/ Jason M. Sherman__________________
                                                                                                                                                                                                         JASON M. SHERMAN
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                      14   Dated: May 21, 2019                           LIBERTY LAW
                                                                                                                                                      15
                                                                                                                                                      16
                                                                                                                                                                                                         /s/ Micha Star Liberty (authorized on May 21,
                                                                                                                                                      17                                                 2019)
                                                                                                                                                                                                         MICHA STAR LIBERTY
                                                                                                                                                      18
                                                                                                                                                      19
                                                                                                                                                      20          PURSUANT TO THE STIPULATION AND GOOD CAUSE APPEARING, the
                                                                                                                                                      21   Defendants to file an Answer to Plaintiff’s First Amended Complaint is extended to a period of
                                                                                                                                                      22   time to be set forth by the Court in its ruling on the Motion to Dismiss.
                                                                                                                                                      23   Dated: June 3, 2019.
                                                                                                                                                      24
                                                                                                                                                      25
                                                                                                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                                                                                                      26
                                                                                                                                                      27
                                                                                                                                                      28


                                                                                                                                                                                                 2
                                                                                                                                                           STIPULATION AND ORDER RE: EXTENSION OF TIME FOR DEFENDANTS VACAVILLE UNIFIED
                                                                                                                                                             SCHOOL DISTRICT AND JANE SHAMIEH TO ANSWER THE FIRST AMENDED COMPLAINT
